 

DATED February 2014

 

KOKO (CAMDEN) LIMITED

 

ALEX RUTHERFORD, OLIVER BENGOUGH, HUGH DOHERTY and LAURENCE SEYMOUR

 

OLIVER BENGOUGH

 

and

 

MINT GROUP HOLDINGS LIMITED

 

DEED OF REIMBURSEMENT1

 

in respect of certain fees incurred in relation to the proposed sale of

 

OBAR CAMDEN HOLDINGS LIMITED

 



 





1 NTD – the allocations may need to be conformed to the figures for the first
tranche

 

1

 

 

DATED     February 2014

 

PARTIES

 

(1)             KOKO (CAMDEN) LIMITED, a company incorporated in England with
registered number 08763877 whose registered office is at 55 Colmore Row,
Birmingham, B3 2AS (the “Purchaser”);

 

(2)              ALEX RUTHERFORD of HUGH DOHERTY of and LAURENCE SEYMOUR of (the
“Relevant Sellers”);

 

(3)             OLIVER BENGOUGH of and

 

(4)              MINT GROUP HOLDINGS LIMITED, a company incorporated in England
with registered number 04962275 whose registered office is at 191 Stonhouse
Street, Clapham, London SW4 6BB (the “MGHL”)

 

RECITALS

 

(A)             The Relevant Sellers are proposing to sell to the Purchaser all
of the shares (the “Relevant Sellers Shares”) in the Company which are
registered in their respective names (the “Acquisitions”).

 

(B)              On 30th July 2013 the Relevant Sellers and Oliver Bengough
entered into an exclusivity agreement (the “Exclusivity Agreement”) with Albion
Ventures Limited in connection with Albion Ventures Limited conducting due
diligence in relation to the Company and negotiating the proposed sale of the
Relevant Sellers Shares together with shares in the Company held by the
Guarantor to Albion Ventures Limited.

 

(C)             MGHL has assumed the obligations of Mint Group Limited in
relation to a letter of engagement with Stella Capital Advisors LLP in
connection with the provision of corporate advisory services in connection with
the development of strategy for the group including the demerger of OBAR Camden
Limited from the Mint Group of companies and the sale process of OBAR Camden
Limited and/or its assets following demerger and has incurred fees in connection
with this process.

 

(D)             During the subsistence of the Exclusivity Period as determined
under the Exclusivity Agreement, Oliver Bengough entered into negotiations with
the Purchaser which negotiations may have been in breach of the obligations of
the Relevant Sellers and Oliver Bengough under the Exclusivity Agreement.

 

(E)             Albion Ventures LLP has agreed to release the Relevant Sellers
and Oliver Bengough (together with the Company and its subsidiaries) of all
liabilities in relation to the Exclusivity Agreement in consideration of the
payment to Albion Ventures LLP of the sum of £30,000 (the “Release Sum”).

 

(F)              In consideration of the Relevant Sellers agreeing to enter into
negotiations with the Purchaser for the Acquisitions, the Purchaser agreed to
reimburse the Relevant Sellers, Oliver Bengough and MGHL an amount equal to the
Release Sum and to make a contribution towards certain costs incurred by the
Relevant Sellers and Oliver Bengough in connection with the proposed sale of the
Relevant Sellers Shares in accordance with the terms and conditions set out in
this Deed.

 

2

 

 

OPERATIVE PROVISIONS

 

1Interpretation

 

1.1              In this Agreement:

 

“Albion Ventures” means Albion Ventures LLP, a limited liability partnership
incorporated in England under company number OC341254 whose registered office is
at 1 Kings Arms Yard, London EC2R 7AF.

 

“Alex Rutherford SPA” means a share purchase agreement of today’s date between
Alex Rutherford (1) the Purchaser (2) and TRINAD Capital Master Fund Ltd, Oliver
Bengough and OBAR Camden Limited (the Guarantors) (3) in relation to the sale by
Alex Rutherford to the Purchaser of all the shares in OBAR Camden Holdings
Limited registered in his name.

 

"Business Day" means a day (other than a Saturday or Sunday) on which the
clearing banks in the City of London are open for business.

 

“Company” means OBAR Camden Holdings Limited, a company incorporated in England
with registered number 08257455 and whose registered office is at 121 Stonhouse
Street, Clapham, London SW4 6BB.

 

“Exclusivity Liabilities” means liabilities arising under an exclusivity
agreement dated 30th July 2013 (as amended) as entered into between the Relevant
Sellers, Oliver Bengough and Albion Ventures.

 

“Minority Interest SPA” means a share purchase agreement of today’s date between
Hugh Doherty and Laurence Seymour (1) the Purchaser (2) TRINAD Capital Master
Fund Ltd, Oliver Bengough and OBAR Camden Limited (as Guarantors) (3) in
relation to the sale by Hugh Doherty and Laurence Seymour of all the shares in
OBAR Camden Holdings Limited registered in their respective names.

 

“Relevant Costs” means the costs (including VAT and disbursements) incurred by
the Relevant Sellers, Oliver Bengough and by MGHL with the Service Providers in
connection with the proposed sale by the Relevant Sellers of their respective
interests in the Company up to the amounts set opposite the names of the
respective Service Providers in column 3 of Schedule 1.

 

“Relevant Invoices” means the invoices issued by the Service Providers to the
Relevant Sellers, Oliver Bengough and MGHL in relation to professional advice
provided to the Relevant Sellers, Oliver Bengough and MGHL in relation to the
proposed sale of the Relevant Sellers’ Shares.

 

“Service Providers” means those professional advisers to the Relevant Sellers
and to MGHL whose details are set out in columns (1) and (2) of Schedule 1 to
this Deed.

 

“Sellers’ Solicitors Client Account” means the Seller’s Solicitors Client
Account as that term is defined in the Alex Rutherford SPA.

 

1.2              In this Agreement, unless otherwise stated, reference to:

 

(a)           words and phrases defined in the Alex Rutherford SPA shall have
the same meaning as if the same were set out herein;

 

3

 

 

(b)          a statute or statutory provision includes a reference to:

 

(i)          any statutory amendment, consolidation or re-enactment of it to the
extent in force from time to time;

 

(ii)         all orders, regulations, instruments or other subordinate
legislation (as defined in section 21(1) of the Interpretation Act 1978) made
under it to the extent in force from time to time; and

 

(iii)        any statute or statutory provision of which it is an amendment,
consolidation or re-enactment;

 

except to the extent that, as between the parties, any amendment, consolidation
or re-enactment coming into force after the date of this Deed would impose any
new or extended obligation, liability or restriction on, or otherwise adversely
affect the rights of, any party under this Agreement;

 

(c)          a "person" includes a legal or natural person, partnership,
association, trust, company, corporation, joint venture, government, state or
agency of the state or other body; and

 

(d)          a governmental, local governmental, regulatory or administrative
authority or agency includes its successors.

 

1.3              In this Agreement the interpretation of general words shall not
be restricted by words indicating a particular class or particular examples.

 

1.4              The headings in this Agreement are for ease of reference only
and are to be ignored when interpreting this Agreement.

 

2REIMBURSEMENT

 

2.1              The Purchaser shall, pay to the Relevant Sellers, Oliver
Bengough and MGHL (such payment to be made by electronic transmission of funds)
immediately following completion of the Alex Rutherford SPA:

 

2.1.1           to the Sellers’ Solicitors Client Account the aggregate sum of
£196,000 (including all VAT payable in respect of the costs incurred), being the
aggregate of all of the sums referred to in the Schedule and which are payable
by the Relevant Sellers, MGHL and Oliver Bengough in connection with the
professional services provided to them by the Service Providers; and

 

2.1.2           to the account of Albion Ventures at Lloyds Bank PLC Sort Code
30-00-02, Account number 00932111 the Release Sum to be paid in connection with
the release by Albion Ventures of the Exclusivity Liabilities.

 

4

 

 

2.2             Following payment by the Purchaser of the sums to be paid in
accordance with clause 2.1, the Purchaser shall be under no obligation to
oversee the application of the relevant sums by the Relevant Sellers, Oliver
Bengough or MGHL or, as the case may be, the payment of the sums from the
Sellers’ Solicitors Client Account and the Relevant Sellers shall bear the whole
of, and shall thereafter indemnify the Purchaser in respect of any claim for
non-payment or other claims against the Purchaser and/or the Company or any of
its subsidiaries in respect of those liabilities.

 

3Death of a RELEVANT SELLER

 

This Agreement shall enure for the benefit of the successors in title to and any
executors or personal representatives of any Relevant Seller and/or Oliver
Bengough who dies prior to payment of the sums due under this Deed and such
person shall be entitled to enforce the same as if he were a party to this Deed.

 

4Provision of information to the Purchaser

 

The Purchaser shall be entitled to receive upon request from the Relevant
Sellers, Oliver Bengough and MGHL:

 

(a)          a copy of the Relevant Invoices and any other invoice relating to
the sums to be paid by the Relevant Sellers as referred to in Clause 2; and

 

(b)          such evidence of payment by the Relevant Sellers, Oliver Bengough
or MGHL of the sums due to be paid in respect of such invoices as the Purchaser
may reasonably require.

 

5Entire agreement

 

This Agreement is the entire agreement between the parties (and replaces all
previous agreements and understandings between them) in connection with the
discharge of the sums referred to in clause 2.

 

6Third party rights

 

The parties do not intend any third party to have the right to enforce any
provision of this Agreement under the Contracts (Rights of Third Parties) Act
1999.

 

7Waiver

 

A failure or delay in exercising any right or remedy under this Agreement shall
not constitute a waiver of that right or remedy. A single or partial exercise of
any right or remedy shall not prevent the further exercise of that right or
remedy. A waiver of a breach of this Agreement shall not constitute a waiver of
any other breach.

 

8Variations

 

No variation of this Agreement shall be effective unless it is in writing and
signed by or on behalf of each party.

 

9Communications

 

Communications under this Agreement shall be in writing and delivered by hand or
sent by recorded delivery to the relevant party at its address as set out in
this Agreement. Without evidence of earlier receipt, communications are deemed
received: if delivered by hand, at the time of delivery; if sent by recorded
delivery, at 9.00am on the second Business Day after posting

 

5

 

 

10Counterparts

 

This Agreement may be executed in any number of counterparts, which shall each
constitute an original and together constitute one agreement. If this Agreement
is executed in counterpart, it shall not be effective unless each party has
executed at least one counterpart.

 

11Governing law and jurisdiction

 

11.1            This Agreement and any non-contractual obligations arising in
connection with it (and, unless provided otherwise, any document entered into in
connection with it) shall be governed by and construed in accordance with
English law.

 

11.2            The English courts have exclusive jurisdiction to determine any
dispute arising in connection with this Agreement (and, unless provided
otherwise, any document entered into in connection with it), including disputes
relating to any non-contractual obligations.

 

11.3            Each party irrevocably waives any objection which it may now or
later have to proceedings being brought in the English courts (on the grounds
that the English courts are not a convenient forum or otherwise).

 

11.4            Nothing in this Agreement (or, unless provided otherwise, any
document entered into in connection with it) shall prevent a party from applying
to the courts of any other country for injunctive or other interim relief.

 

Executed as a Deed by the parties on the date of this Agreement.

 



6

 

 

EXECUTION PAGE

 

Executed as a deed by KOKO (CAMDEN)
LIMITED acting by its duly authorised
Director in the presence of:         Director      

Name of witness:

 

Signature of witness:

 

Address:

 

Occupation:

 

    Signed as a Deed by ALEX RUTHERFORD
in the presence of:

)

)

       

Name of witness:

 

Signature of witness:

 

Address:

 

Occupation:

   

 

Signed as a Deed by HUGH DOHERTY in
the presence of:

)

)

       

Name of witness:

 

Signature of witness:

 

Address:

 

Occupation:

   

 

7

 

 

Signed as a Deed by LAURENCE
SEYMOUR in the presence of:

)

)

       

Name of witness:

 

Signature of witness:

 

Address:

 

Occupation:

   

 

Signed as a Deed by OLIVER
BENGOUGH in the presence of:

)

)

       

Name of witness:

 

Signature of witness:

 

Address:

 

Occupation:

          Executed as a deed by MINT GROUP
HOLDINGS LIMITED acting by its duly
authorised Director in the presence of:         Director      

Name of witness:

 

Signature of witness:

 

Address:

 

Occupation:

   

 

8

 